Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Press Release Editorial - Sheryl Y. Battles VP, Corp. Communications 203/351-6808 Financial  Charles F. McBride VP, Investor Relations 203/351-6349 PITNEY BOWES COMPLETES ACQUISITION OF MAPINFO Name Changed to PB MapInfo Corporation STAMFORD, Conn., April 19, 2007  Pitney Bowes Inc. (NYSE:PBI) announced today that it has successfully completed the acquisition of MapInfo Corporation (NASDAQ: MAPS) at a price of $20.25 net per share in cash. Today, Magellan Acquisition Corp., a wholly-owned subsidiary of Pitney Bowes, merged with and into MapInfo. In connection with the merger, MapInfo has changed its name to PB MapInfo Corporation. The merger followed the successful completion by Magellan Acquisition Corp. of a tender offer for all outstanding shares of MapInfo at $20.25 net per share in cash which was completed at 12:00 Midnight, New York City time, on April 18, 2007. As a result of the merger, all outstanding shares of MapInfo, other than those held by holders who demand appraisal rights, have been converted into the right to receive $20.25 in cash, without interest (the same price paid in the tender offer).
